Citation Nr: 0027808	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) for blindness of the right eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied benefits 
under 38 U.S.C.A. § 1151 for blindness of the right eye.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his right eye blindness to hospitalization, medical 
or surgical treatment authorized by VA or to the pursuit of 
VA vocational rehabilitation training.


CONCLUSION OF LAW

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
right eye blindness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the VA 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation under this 
chapter and DIC under chapter 13 of this title shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.  38 U.S.C.A. § 1151 (West 
1991), effective prior to October 1, 1997.  The regulatory 
framework developed by VA to implement 38 U.S.C.A. § 1151 is 
contained at 38 C.F.R. § 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in January 1997, the earlier version of section 1151 is 
the only version applicable in this case.

Section 1151, effective prior to October 1, 1997, provides 
that benefits for a disability compensable thereunder shall 
be awarded in the same manner as if such disability were 
service-connected.  Under the circumstances, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) has held that the requirements 
for a well-grounded claim under this section parallel those 
generally set forth for establishing other service connection 
claims.  Jones v. West, 12 Vet. App. 460 (1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim for benefits 
under 38 U.S.C.A. § 1151 for right eye blindness is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81.  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, this generally means that 
(1) there is medical evidence of a current disability; (2) 
there is medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones, 12 Vet. App. 460.

Statements from the veteran are to the effect that his right 
eye blindness is due to treatment provided by VA medical 
personnel during hospitalization from January to February 
1981 for residuals of trauma to the right eye.  He maintains 
that he underwent right eye surgery during this 
hospitalization and that machinery malfunctioned resulting in 
his right eye blindness.

VA and private medical reports of the veteran's treatment and 
evaluations in the 1980's and 1990's reveal that he has right 
eye blindness.  A summary of his VA hospitalization from 
January to February 1981 reveals that he was admitted after 
being struck about the right eye by a fist the prior evening.  
His visual acuity was light perception in the right eye.  His 
external exam showed 3+ lid edema.  His slit lamp exam showed 
4+ subconjunctival hemorrhage and edema.  His cornea was 
clear.  His anterior chamber showed a total hyphema.  His 
tension was not able to be obtained upon admission, but it 
seemed low by palpation.  The diagnosis was total hyphema in 
the right eye and the veteran was admitted for medical 
treatment.  

At the above VA hospitalization, the veteran had a slow 
recovery with very little improvement and ultrasound was done 
while he was in the hospital that showed a severe posterior 
disruption with possible vitreous hemorrhage, retinal 
detachment, and possibly dislocated lens.  In January, he 
underwent an evacuation of the hyphema in the right eye using 
the Payman vitreophage.  He had a good result, but on the 
first postoperative day there was bleeding again and had an 
approximately 60 percent hyphema.  He had early blood 
staining of the cornea, but it was a mild golden tinge.  His 
eye pressure had been obtained and was always around 18.  
This caused some concern, as it was felt that the pressure 
should be much higher with that amount of blood.  Several 
days later his pressure began to drop somewhat and he 
underwent an irrigation and aspiration of the anterior 
chamber using just irrigating needles and he had good 
postoperative result with minimal bleeding.  However, his 
pressure was noted to be 4 and it was felt that he must have 
an occult open globe.  It was elected to let the eye quiet 
down further before attempting the final surgery.  After 
extensive consultation with the retinal service it was 
decided to perform a lensectomy and vitrectomy on the veteran 
and to evaluate his posterior injury.  In February, he 
underwent a vitrectomy, lensectomy to the right eye using the 
Payman vitreophage under general anesthesia.  He tolerated 
the procedure well.  The procedure had to be terminated prior 
to complete vitrectomy due to technical problems for fear of 
damaging the retina due to the poor visibility.  At surgery a 
posterior scleral rupture was identified that had sealed over 
and it was elected not to repair this any further and to 
allow nature to seal it on its own.  He had a good recovery 
from his lensectomy, vitrectomy and he had no further 
bleeding problems.  His cornea showed marked striate 
keratopathy that had gradually cleared.  His conjunctiva was 
markedly edematous and injected, and the fundus was not 
visible. His pressure was 10 following surgery and had 
remained low. 

The diagnosis on the summary of the above VA hospitalization 
was blunt trauma to the right eye resulting in posterior 
scleral rupture, retinal detachment, and vitreous and 
anterior chamber hemorrhage.  There is no medical evidence in 
the veteran's claims folder linking this condition to VA 
hospitalization, medical or surgical treatment or the pursuit 
of a course of VA vocational rehabilitation.

While the medical evidence shows that the veteran has 
blindness of the right eye, it indicates that this condition 
is due to blunt trauma to the right eye and not from 
treatment by VA medical personnel.  Nor does the evidence 
show that the treatment provided by VA personnel during his 
VA hospitalization from January to February 1981 aggravated 
the right eye condition.  A claim for medical benefits under 
38 U.S.C.A. § 1151 is not well grounded where there is no 
medical evidence establishing a nexus between a current 
condition and an injury as a result of VA hospitalization, 
medical or surgical treatment or the pursuit of a course of 
VA vocational rehabilitation under chapter 31 of title 38, 
United States Code.  Jones, 12 Vet. App. 460.  In this case, 
the veteran has failed to submit any medical evidence to 
establish a relationship between his VA medical care and any 
additional disability.  Hence, his claim for benefits under 
38 U.S.C.A. § 1151 for blindness of the right eye is not well 
grounded.  Jimison v. West, 13 Vet. App. 75 (1999).

The veteran's lay statements alone are insufficient to 
support a claim for benefits for a medical disability based 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent (medical) evidence linking the 
veteran's right eye blindness to hospitalization, medical or 
surgical treatment authorized by VA or to the pursuit of VA 
vocational rehabilitation training, and the claim for 
benefits under 38 U.S.C.A. § 1151 for right eye blindness is 
not plausible.  This claim is denied as not well grounded.


ORDER

The claim for benefits under 38 U.S.C.A. § 1151 for right eye 
blindness is denied as not well grounded.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

